Conviction is for a misdemeanor; the punishment being assessed at a fine of $25.00.
It appears from the transcript that the judgment was filed in the trial court. There is nothing indicating that it was *Page 173 
carried into the minutes of the court. Again, it does not appear that either the notice of appeal or recognizance was carried into the minutes of the trial court. As to the two instruments last mentioned, it merely appears from notations made by the clerk that they were filed. Under the circumstances, this Court is without jurisdiction.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.